DETAILED ACTION
This action is in response to the request for continuing examination received 3/17/2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 103.
Claims 1-20 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims of the specific steps of: identifying, by one or more processors, a content context of the non-textual part of the message, wherein the content context is an identification of music by analyzing a melody of the music; identifying, by one or more processors, an intent and entity of the textual part of the message; determining, by one or more processors, a potential mismatch between the content context of the non-textual part and the intent and entity of the textual part by: comparing a first meaning of the content context of the non-textual part to a second meaning of the intent and entity of the textual part, identifying a first noun from the textual part, and comparing the first noun to a second noun extracted from the content context of the non-textual part; and providing, by one or more processors, a suggested replacement for the potential mismatch. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 7, 2022